UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-1061


JOHN LEE MORRIS, SR.,

                Plaintiff – Appellant,

          v.

THE PEOPLE OF THE UNITED STATES; JUDGES; ATTORNEYS; CLERKS;
ROBERT J. FAVROT; WILLIAM J. DZIWURA; NC ATTORNEY GENERAL
ROY COOPER; ROBERT MONTGOMERY; SARAH PARKER; MARK D.
MARTION; ROBERT H. EDMUNDS, JR.; EDWARD T. BRANDY; PATRICIA
TIMMONS GOODSON; PAUL M. NEWBY; ROBIN E. HUDSON; JUSTICE
NIEMEYER; JUSTICE TRAXLER; JUSTICE GREGORY; WILLIAM K.
SUTER; JEFFREY ATKINS; RUTH JONES; PAMELA K. STUMP; UNITED
STATES OF AMERICA,

                Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:10-cv-00130-JAB-PTS)


Submitted:   April 28, 2011                   Decided:   May 3, 2011


Before DAVIS, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Lee Morris, Sr., Appellant Pro Se.  Gill Paul Beck, Sr.,
Assistant United States Attorney, Greensboro, North Carolina,
Grady L. Balentine, Jr., Special Deputy Attorney General,
Raleigh, North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            John      Lee    Morris,    Sr.,    appeals     the   district       court’s

order   accepting       the     magistrate        judge’s       recommendation      and

dismissing Morris’ 42 U.S.C. § 1983 (2006) complaint.                         We have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm    for     the     reasons    stated     by     the    district      court.

Morris v. People of the United States, No. 1:10-cv-00130-JAB-PTS

(M.D.N.C.     filed    Jan.    14,     2011;    entered   Jan.     19,    2011).      We

further deny Morris’ motion for sanction or money demand.                            We

dispense      with    oral     argument        because    the     facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                           3